Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021, 07/19/2021, and 08/24/2021 was filed after the mailing date of the application on 05/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim ends “element as the”.  Appropriate correction is required.  In view of claim 11, the claim has been interpreted as “element as the halogen (X) element.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0156064 (Miyashita).
With respect to claim 1, Miyashita teaches a sulfur-containing compound having the formula Li5PS4Cl2 (Comparative Example 5, Table 1).  Fig. 3, reproduced below, shows that comparative example 5 has peaks around 21, 28, and 31, along with two peaks between 25 and 26, which correspond to peaks D and E of the instant claims.

    PNG
    media_image1.png
    381
    549
    media_image1.png
    Greyscale

	With respect to claim 3, Figure 3, as shown above, shows three peaks around 30-31, which corresponds to peaks G, H and I of the instant claims. 
	With respect to claim 4, Li5PS4Cl2 meets the limitations of the instant claim when a is 5, b is 4, c is 2 and X is Cl.

With respect to claim 7, Example 1 teaches that the lithium sulfide may be present in an amount of 2.14g (PP 0077) which is the largest portion of the solid electrolyte, therefore making it a main component. 
With respect to claim 8, the solid electrolyte may be used in a lithium ion battery having a positive electrode and a negative electrode (PP 0002).
Claim 9 is rejected with the same reasoning as applied to claim 4 above.
Claims 12 and 15 are rejected with the same reasoning as applied to claim 6 above. 
Claims 13 and 16 are rejected with the same reasoning as applied to claim 7 above.
Claims 14 and 17 are rejected with the same reasoning as applied to claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0164136 (Higuchi).
xSiyPzSaHaw, wherein Ha includes one or more of Br, Cl, I and F (PP 0017).  Wherein the crystal structure has peaks at 20.2 +/- 0.5 [which overlaps with the claimed peak 21.3 +/- 1.0] and 29.7 +/- 0.5 [which overlaps with the claimed peak 30.8 +/- 0.5] (PP 0039).  Fig. 1 shows nearly all examples have at least one peak around 27, which overlaps with the claimed peak 27.8 +/- 1.0. Higuchi fails to teach two peaks in the range of 25 to 26, however teaches that additional peaks can be found at 25.2 for Br (PP 0042) and 25.6 for Cl (PP 0043), which would read on peaks D and E in a structure where Ha is Br and Cl.  It would have been obvious to one of ordinary skill in the art to pick any desired combination of elements from the 4 disclosed in Ha, such as Br and Cl which would result in a compound having the peaks D and EW of the instant claims.  
With respect to claim 3, Figure 1 shows multiple examples, such as examples 5, 12, and 13 which have three peaks between 30 and 31, which would corresponds to peaks G, H and I of the instant claim.
With respect to claim 4, Higuchi teaches that the crystalline structure has a relationship in which 2.4<(x-y/y+z)<3.3, and Ha is 0.02% or more (PP 0017), but fails to teach the subscripts of the equation, however the amounts overlap with applicant’s claimed ranges for a, b, and c, and therefore a compound which reads on the instant claim may be found by routine experimentation. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no 
With respect to claims 5, 10 and 11, Higuchi fails to disclose a compound having both Br and Cl, however, as discussed above, Higuchi teaches that Ha may be selected from one or two or more of Br, Cl, I and F (PP 0017). One of ordinary skill in the art would be led to try combinations of the stated chemicals, and would be able to immediately envisage the use of Br and Cl. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 




/RACHEL L ZHANG/Examiner, Art Unit 1724